DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 05/24/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of insulin and diabetes as specific active compound and medical condition. Claims 1, 2, 9,15 and 18-23 read on the elected species and are under examination; claims 3-8, 10,12, 16-17 do not read on the elected spices and are withdrawn from consideration.
Claims 1-10, 12, 15-25 are pending, claims 1, 2, 9,15 and 18-25 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9,15 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over De Laat (WO2014135521) in view of Mitchnick (US20060084848) and Malamud et al. (US5928195).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	De Laat teaches vaginal drug delivery and/or diagnostic system, which is connected to a positioning member configured for placement within the vagina. The system comprises an electronic capsule comprising a drug reservoir and means for dispensing the drug from the reservoir into the vagina. The positioning member is for example eight-shaped, pear-shaped or dolphin-shaped and is preferably provided with friction-enhancing means to keep the device in place. The system is particularly
useful for systemic administration of drugs and hormones (abstract).  The vaginal drug delivery system of the invention is preferably configured such that at least the part of the positioning member closest to the capsule can distribute the drug continuously or intermittently, as programmed, over a larger surface of the positioning member to ensure an optimal absorption by the vaginal mucosa (page 4, line 17-22). Alternatively, the release can be intermittent when the drug is only periodically released into the reservoir. This can for example be useful in contraceptive regimens wherein monthly discontinuation of the hormone administration is desirable in order to induce a withdrawal bleeding (page 4, line 30-34). In one embodiment, the reservoir contains a fluid that can be mixed with the contents of the capsule. The content of the capsule may be a solid compound, such as a powder, that is dissolved in the fluid or may be a fluid itself. The mixing can be done by the pump of the electronic capsule. The mixture or solution obtained can then be stored in another hollow part of the positioning member and released therefrom at the desired time and at the desired rate. Suitably
this release is by means of diffusion (page 5, [line 1-6). The capsule may further be provided with one or more sensors or a so-called "lab-on-a-chip" for monitoring various parameters of the patient, such as, but not limited to, cervical mucus qualities, hormone levels, glucose levels, temperature, pH etc. The sensors/chip could perform
health screening tests, monitor biochemical parameters, perform a search for oncological cells (such as cancer of ovaries, endometrium or cervix) or infections like vaginitis or other physiological, such as, but not limited to, neurological, functions, etc. This could be done only once or repeatedly and continuously or intermittently (page 5, line 16-24).  The electronic capsule when provided with diagnostic sensors suitably comprises an internal connection of the electronic system to the diagnostic sensors and to the drug release parts (storage, transport, contact surface). The capsule then also comprises means for analyzing the diagnostic parameters. Suitably, the diagnostic data are stored in the capsule on storage means and/or transmitted to external data equipment. The data can be transmitted wirelessly (page 7. Line 12-18). In one embodiment it is for example possible to use a blood glucose sensor for measuring the sugar levels in the blood of a patient. Based on the blood glucose level measured the release of insulin from a reservoir in the same or in a separate capsule is controlled. In a further embodiment not only insulin but also glucagon can be dispensed to either decrease or increase the blood glucose level of the patient. (page 5, line 33-page 6, line 3). Moreover, the potential of the system to deliver drugs "on demand" has advantages in, for instance but not limited to, insulin-dependent diabetes, Parkinson's disease (so-called "on/off episodes), etc. (page 8, line 12-line 17).
Mitchnick teaches a vaginal delivery ([0088-0089]), for example, those in US5928195  and/or diagnostic ([Paragraph 0047]) device, comprising a first rigid member (interpreted as the portion of the housing that would cover 130, and 130 itself; shown in annotated Figs. 5A and 5C) having a first and second end (shown in annotated Figs. 5A and 5C); a second rigid member (Figs. 5A and 5C; interpreted as the portion of the housing that would cover 132, and 132 itself; shown in annotated Figs. 5A and 5C) having a third and fourth end (shown in annotated Figs. 5A and 5C); a first flexible member coupled between the first and third ends (interpreted as the portion of the housing that would cover 112 and 112’; shown in annotated Fig. 5A); a flexible part coupled between the second and fourth ends (interpreted as the portion of the housing that would cover 112’; shown in annotated Fig. 5A); wherein the first rigid member and/or second rigid member comprises: a diagnostic mechanism for performing an intravaginal diagnosis or measurement therefor such as device sensor ([0056 - 0061]); wherein at least one of the first flexible member and the flexible part is at least partially elastic (elastic is interpreted by the examiner to mean flexible or bendable; [0046]); wherein the elasticity of the at least one of the first flexible member and the flexible part is such that: the vaginal drug delivery and/or diagnostic device can be squeezed to transform a shape of the device from an extended shape to a collapsed shape for allowing the device to be inserted into a vagina of a user (Fig. 5B; [0092]); and the vaginal drug delivery and/or diagnostic device is pre-biased to assume the extended shape when little to no external force is being applied thereto, said extended shape corresponding to a substantially oval or annular ring shape (Fig. 5A; [0046]). While Mitchnick teaches that a drug delivering functionality can be incorporated into the invention ([Paragraphs 0088-0089]).

    PNG
    media_image1.png
    511
    551
    media_image1.png
    Greyscale

Annotated Fig. 5A

    PNG
    media_image2.png
    453
    716
    media_image2.png
    Greyscale

Annotated Fig. 5C
Malamud teaches a vaginal drug delivery device that is substantially annular, and comprises a reservoir holding a medicament to be delivered (Fig. 1; 18), an opening (Fig. 1; 28), and a pump for pumping said medicament out of the opening (Fig. 1; 22 and 32). Malamud further teaches the device assumes a shape substantially corresponding to the extended shaped when the device is placed and released (column 5, lines 3-7) at or near the fornix posterior vagina of a user (column 4, lines 49-51). Referring now to FIGS. 1 and 2, the drug storage chamber 18 comprises a generally hollow section of the housing 16 for holding or storing a predetermined amount of a predetermined drug. Preferably, the predetermined amount comprises
at least one predetermined dose of the drug, and preferably a plurality of doses of the drug, such as between 10 and 30 doses. However, more or fewer doses of the drug
may be stored in the drug delivery chamber 18, depending upon a number of factors, such as the type of drug, the shelf life of the drug, the composition of the drug, and the size of a dose. The drug storage chamber 18 is sized to store the
desired predetermined amount of the drug. For instance, a size sufficient to store approximately 5.0 cc of a drug is envisioned. Of course, as will be understood by those of ordinary skill in the art, the size of the drug storage chamber 18 may be made to account for the type and potency of the particular drug to be used with the device. Moreover, the drug storage chamber 18 need not be filled to its maximum
capacity with any given drug. Generally, a dose of the drug will disperse throughout the vagina in about one to two minutes, although such dispersion time is generally not critical, especially in view of the length of time the drug remains active. Also, the dispersion time may vary depending upon the drug used and the location of the drug
delivery device 12. (column 5, line 15-33, line 48-56). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and De Laat is that do not expressly teach intravaginal ring in claim 18-20. This deficiency in De Laat is cured by the teachings of Mitchnick and Malamud et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of De Laat, as suggested by Mitchnick and Malamud et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to use the intravaginal ring of Mitchnick to deliver insulin for the treatment of diabetes because the intravaginal ring of Mitchnick  is a suitable device for deliver active compound via vagina. Thus, it is obvious for one of ordinary for one of ordinary skill in the art to use the intravaginal ring of Mitchnick to deliver insulin for the treatment of diabetes and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to incorporate the teachings of Malamud, providing a reservoir holding a medicament, an opening, and a pump, as well as the vaginal drug delivery and/or diagnostic device assuming a shape substantially corresponding to the extended shape when released near a fornix posterior vagina. Doing so would ensure the functionality of the device, as well as ensure the device would stay properly placed upon released from the collapsed shape, as stated in the prior art. In addition, Malamud is incorporated as a reference into Mitchnick, making the motivation to combine the references more obvious.
Regarding claim 1-2, prior arts teach a method of administering insulin in liquid via vagina by using an intravaginal ring for the treatment of diabetes. Regarding “intravaginal ring configured to provide a detectable level in blood or plasma in 1 hour or less”, Malamud teaches a dose of the drug will disperse throughout the vagina in about one to two minutes, which is expected to provide a detectable level in blood or plasma in 1 hour or less in the absence of evidence in the contrary.
Regarding claim 9, De Laat teaches based on the blood glucose level measured the release of insulin from a reservoir in the same or in a separate capsule is controlled, thus, the administration is based upon individual patient sensitivity.
Regarding claim 15, De Laat teaches administration of compound on-demand.
Regarding claim 18, Mitchnick teaches the intravaginal ring comprises a first rigid member having a first and second end, a second rigid member having a third and fourth end, a first flexible member coupled between the first and third ends, and a flexible part coupled between the second and fourth ends. wherein at least one of the first flexible member and the flexible part is at least partially elastic, wherein
the elasticity of the at least one of the first flexible member and the flexible part is such that: the ring can be squeezed to transform a shape of the device from an extended shape to a collapsed shape for allowing the ring to be inserted into a vagina of a user, the device is pre-biased to assume the extended shape when little to no external force is being applied thereto, said extended shape corresponding to a substantially oval or annular ring shape.
Regarding claims 21-23, De Laat teaches glucose sensor and diagnostic sensors suitably comprising an internal connection of the electronic system to the diagnostic sensors and to the drug release and the data can be transmitted wirelessly, this indicates a transmitter.
Regarding claims 24-25, Malamud teaches reservoir with a size sufficient to store approximately 5.0 cc of a drug composition, thus, it is easy and obvious to contain liquid formulation from 1 ml to 3 ml. Depends on the concentration of active compound, since Malamud teaches 10-30 dose of formulation, to deliver 50ul of pure active dosage is obvious.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Argument:
Applicants argue that there is no teaching of amended claimed invention.
In response to this argument; This is not persuasive. The modified 103 rejection teaches each limitation of applicant’s claimed invention including new limitations introduced by amendment, and the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9,15 and 18-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-11, 13-18, 22-24, 26 and 30-31 of copending Application No. 14772202 in view of De Laat (WO2014135521). Mitchnick (US20060084848) and Malamud et al. (US5928195). According to the same rational as the above 103 rejection, it is obvious to produce applicant’s claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Response to argument:
Applicants argue the same as the above 103 rejections.
In response to this argument: this is not persuasive. Since the arguments are not sufficient to overcome the 103 rejection, the same argument are not sufficient to overcome ODP rejection, either.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613